Title: Memorandum respecting the Militia, 17 May 1756
From: Washington, George
To: 



[Winchester, 17 May 1756]

May 17th Some time last Night an express from the So. Branch arrivd with letter’s from Ashbys Coc⟨ks⟩ & Pearsall’s Forts informg that a considerable body of Indian’s were abt again & had taken a prisr. Upon this all the Militia of Louisa & Stafford save 6 of the first & 8 of the latter deserted and the Caroline Detacht being reduc’d to 40 Rank & file the Spotsylvania to 22 and the Orange being lessen’d also I was obligd to add the 6 Louisa Men to the Carpenter’s till the return of

their Officers who I immediately sent in pursuit of them. the 8 Stafford men to those of Spotsylvania & to alter the disposition that was first made to the one followg viz.

               
                  
                  Fd Offr
                  C.
                  L.
                  E.
                  S.
                  P.M.
               
               
                  at Mendenhals
                  0
                  1
                  1
                  0
                  2
                  40 fm Caroline
               
               
                  at Ashby’s Fort
                  
                  
                  2
                  
                  6
                  56 frm Spa & K.G. & Std
               
               
                  at Pearsals
                  1
                  1
                  3
                  1
                  4
                  90 fm P.W.
               
               
                  at Kirkendals
                  
                  1
                  1
                  1
                  
                  45 fm Fx
               
               
                  at Harness’s Fort
                  
                  
                  1
                  0
                  2
                  25—Orange
               
               
                  at Wagrs upper Fort
                  
                  1
                  1
                  
                  2
                  51 Culpr
               
               
                  to be advd by C. Wr & Cl Vanr
                  1
                  1
                  1
                  2
                  45 Fx
               
            
The Reason for this disposition—to guard the Inhabitants that still remaind—to secure their grain and stock to help in with their Harvest & to be contiguous to the People & to each other that they might unite occasionally and go in quest of the Enemy. they all marchd this day to their ne⟨w⟩ appd Stations: Besides the Militia Offrs that were sent after the Deserters I orderd out one from the Regt with a party of 8 or ⟨10⟩ Men mounted to go in pursuit of them.
Our Strength being so much reducd by the number of Deserter’s that had gone off that I im[mediatel]y upon the r[eceip]t of Ashby’s & ⟨illegible⟩ dispatchd an express to the Colos. Barrat Talliaferro & Slaughter who were the last that had left this place ordering them to return with their Men.
In the Eveng the Colos. Barrat & Tallia. return’d without any men informg me that many of theirs had taken different roads homewards and that those who were with Colo. Talliaferro upon hearg that they were orderd back charg’d their pieces & cond their march towards their County in defiance of the Offrs.
